EXHIBIT 10.19

EMPLOYMENT AGREEMENT


          EMPLOYMENT AGREEMENT (this “Agreement”) dated as of September 10,
2002, between FOSTER WHEELER LTD., a Bermuda company (the “Company”), and Robert
D. Iseman (the “Executive”).

          The Executive is currently employed by the Company, and the Executive
and the Company wish to continue their employment relationship, on the terms and
conditions set forth in this Agreement.

          Accordingly, the Company and the Executive hereby agree as follows:

1. Employment, Duties and Acceptance.

                 1.1     Employment, Duties. The Company hereby agrees to
continue to employ the Executive for the Term (as defined in Section 2.1), to
render exclusive and full-time services to the Company, in the capacity of Vice
President & Treasurer of the Company and to perform such other duties consistent
with such position (including service as a director or officer of any affiliate
of the Company if elected) as may be assigned by the Senior Vice President &
Chief Financial Officer; provided, however, that the Executive may participate
in civic, charitable, industry, and professional organizations to the extent
that such participation does not materially interfere with the performance of
Executive’s duties hereunder. The Executive’s title shall be Vice President &
Treasurer, or such other titles of at least equivalent level consistent with the
Executive’s duties from time to time as may be assigned to the Executive by the
Company consistent with such position, and the Executive shall have all
authorities as are customarily and ordinarily exercised by executives in similar
positions in similar businesses of similar size in the United States.

                 1.2     Acceptance. The Executive hereby accepts such
employment and agrees to render the services described above. During the Term,
and consistent with the above, the Executive agrees to serve the Company
faithfully and to the best of the Executive’s ability, to devote the Executive’s
entire business time, energy and skill to such employment, and to use the
Executive’s best efforts, skill and ability to promote the Company’s interests.

                 1.3     Location. The duties to be performed by the Executive
hereunder shall be performed primarily at the Company’s offices in Clinton, New
Jersey, subject to reasonable travel requirements consistent with the nature of
the Executive’s duties from time to time on behalf of the Company. The Executive
shall keep

 

--------------------------------------------------------------------------------



 

 Executive’s primary residence within reasonable daily commute of the Clinton,
New Jersey area throughout the Term.

        2.    Term of Employment.                  2.1     Term. The term of the
Executive’s employment under this Agreement (the “Term”) shall commence on
September 10, 2002 (the “Effective Date”), and shall end on the date on which
the Term is terminated pursuant to Section 4.

          3.   Compensation; Benefits.

                 3.1     Salary. As compensation for all services to be rendered
pursuant to this Agreement, the Company agrees to pay to the Executive during
the Term a base salary, payable monthly in arrears, at the initial annual rate
of $300,000 effective October 1, 2002 (the “Base Salary”). On each anniversary
of the Effective Date or such other appropriate date during each year of the
Term when the salaries of executives at the Executive’s level are normally
reviewed, the Company shall review the Base Salary and determine if, and by how
much, the Base Salary should be increased. All payments of Base Salary or other
compensation hereunder shall be less such deductions or withholdings as are
required by applicable law and regulations.

                 3.2     Bonus. Executive shall be eligible to participate, as
determined by the Compensation Committee of the Board of Directors of the
Company (the “Board”), in the Company’s annual incentive program as in effect
from time to time for executives at the Executive’s level. Initially, the
Executive’s participation shall be in the discretionary bonus program designated
the “Foster Wheeler Annual Incentive Plan for 2002 and Subsequent Years.”

                 3.3     Stock Options. Executive shall be eligible for annual
stock option grants, as determined by the Compensation Committee of the Board,
under the Company’s stock option plan covering executives at the Executive’s
level, as in effect from time to time.

                 3.4     Business Expenses. The Company shall pay or reimburse
the Executive for all reasonable expenses actually incurred or paid by the
Executive during the Term in the performance of the Executive’s services under
this Agreement, subject to and in accordance with applicable expense
reimbursement and related policies and procedures as in effect from time to
time.

                 3.5     Vacation. During the Term, the Executive shall be
entitled to an annual paid vacation period or periods in accordance with the
applicable executive vacation policy as in effect from time to time, which in no
event shall be less than the vacation policy as in effect on the Effective Date.

                 3.6     Benefits and Perquisites. During the Term, the
Executive shall be entitled to participate in those defined benefit, defined
contribution, group insurance, medical, dental, disability and other benefit
plans and such perquisites of the

2

--------------------------------------------------------------------------------



 

Company as from time to time in effect and on a basis no less favorable than any
other executive at the Executive’s level.                  3.7     Change of
Control. The Executive shall be covered under the Company’s Change in Control
Agreement as in effect from time to time for executives at the Executive’s
level. Any amounts and/or benefits payable, paid or provided to the Executive
under such Change in Control Agreement shall be in lieu of and not in addition
to amounts and/or benefits payable or provided under this Agreement. This
Agreement is not intended to preclude benefits payable under the Change in
Control Agreement should the events described therein occur.

      4.   Termination.

                 4.1     Termination Events.

                          4.1.1     Executive’s employment and the Term shall
terminate immediately upon the occurrence of any of the following:

                                            (i)     the death of the Executive;

                                             (ii)     the physical or mental
disability of the Executive, whether totally or partially, such that with or
without reasonable accommodation the Executive is unable to perform the
Executive’s material duties, for a period of not less than one hundred and
eighty (180) consecutive days; or

                                             (iii)     notice of termination for
“Cause”. As used herein, “Cause” means (i) conviction of a felony; (ii) actual
or attempted theft or embezzlement of Company assets; (iii) use of illegal
drugs; (iv) material breach of the Agreement that the Executive has not cured
within thirty (30) days after the Company has provided the Executive notice of
the material breach which shall be given within sixty (60) days of the Company's
knowledge of the occurrence of the material breach; (v) commission of an act of
moral turpitude that in the judgment of the Board can reasonably be expected to
have an adverse effect on the business, reputation or financial situation of the
Company and/or the ability of the Executive to perform the Executive's duties;
(vi) gross negligence or willful misconduct in performance of the Executive’s
duties; (vii) breach of fiduciary duty to the Company; or (viii) willful refusal
to perform the duties of Executive’s titled position.

                          4.1.2     The Executive may immediately resign the
Executive’s position for Good Reason and, in such event, the Term shall
terminate. As used herein, “Good Reason” means without the Executive’s consent
(i) material diminution in title, duties, responsibilities or authority; (ii)
reduction of Base Salary and benefits except for across-the-board changes for
executives at the Executive’s level; (iii) exclusion from executive
benefit/compensation plans; (iv) relocation of the Executive’s principal
business location by the Company of greater than fifty (50) miles; (v) material
breach of the Agreement that the Company has not cured within thirty (30) days
after the Executive has provided the Company notice of the material breach which

 

3

--------------------------------------------------------------------------------



 

  shall be given within sixty (60) days of the Executive's knowledge of the
occurrence of the material breach; or (vi) resignation in compliance with
applicable law or rules of professional conduct.

                          4.1.3     The Company may terminate the Executive’s
employment thirty (30) days following notice of termination without Cause given
by the Company and, in such event, the Term shall terminate. During such thirty
(30) day notice period, the Company may require that the Executive cease
performing some or all of the Executive's duties and/or not be present at the
Company's offices and/or other facilities.

                          4.1.4     The Executive may voluntarily resign the
Executive’s position effective thirty (30) days following notice to the Company
of the Executive’s intent to voluntarily resign without Good Reason and, in such
event, the Term shall terminate. During such thirty (30) day notice period, the
Company may require that the Executive cease performing some or all of the
Executive's duties and/or not be present at the Company's offices and/or other
facilities.

                          4.1.5     The date upon which Executive’s employment
and the Term terminate pursuant to this Section 4.1 shall be the Executive’s
“Termination Date” for all purposes of this Agreement.

                 4.2     Payments Upon a Termination Event.

                          4.2.1     Following any termination of the Executive’s
employment, the Company shall pay or provide to the Executive, or the
Executive’s estate or beneficiary, as the case may be, (i) Base Salary earned
through the Termination Date; (ii) the balance of any awarded but as yet unpaid,
annual cash incentive or other incentive awards for any calendar year prior to
the calendar year during which the Executive’s Termination Date occurs; (iii) a
payment representing the Executive’s accrued but unused vacation; (iv) any
vested, but not forfeited benefits on the Termination Date under the Company’s
employee benefit plans in accordance with the terms of such plans; and
(v) benefit continuation and conversion rights to which the Executive is
entitled under the Company’s employee benefit plans.

                          4.2.2     Following a termination by the Company
without Cause or by the Executive for Good Reason, the Company shall pay or
provide to the Executive in addition to the payments in Section 4.2.1 above, (i)
Base Salary at the rate in effect on the Termination Date (“Termination Base
Salary Rate”), payable monthly following the Termination Date and continuing for
twenty-four months thereafter; (ii) an annual cash incentive payment for the
calendar year that includes the Executive’s Termination Date and the following
calendar year equal to a percentage of the Termination Base Salary Rate equal to
the average percentage of base salaries paid as bonuses to the executives of the
Company at the Executive’s level under the Company’s annual incentive program
during such applicable calendar year and payable at the time that the Company
pays annual cash incentive payments to other participants in such program; (iii)
two additional years of age and service to be credited under the Company’s

4

--------------------------------------------------------------------------------





  pension plan and supplemental pension plan; (iv) two years of continued health
and welfare benefit plan coverage following the Termination Date (excluding any
additional vacation accrual or sick leave) at active employee levels and active
employee cost; (v) except as prohibited by law, removal of transfer and other
restrictions from all shares of capital stock of the Company registered in the
Executive’s name; (vi) full vesting of all stock options to purchase shares of
capital stock of the Company; and (vii) executive level career transition
assistance services by a firm selected by the Executive and approved by the
Company. Notwithstanding any other provision of this Agreement, as consideration
for the pay and benefits that the Company shall provide the Executive pursuant
to this Section 4.2.2, the Executive shall provide the Company an enforceable
waiver and release agreement in a form that the Company normally requires.

                 4.3     No Mitigation. Upon termination of the Executive’s
employment with the Company, the Executive shall be under no obligation to seek
other employment or otherwise mitigate the obligations of the Company under this
Agreement.

      5.     Protection of Confidential Information; Non-Competition.

                 5.1     The Executive acknowledges that the Executive’s
services will be unique, that they will involve the development of
Company-subsidized relationships with key customers, suppliers, and service
providers as well as with key Company employees and that the Executive’s work
for the Company will give the Executive access to highly confidential
information not available to the public or competitors, including trade secrets
and confidential marketing, sales, product development and other data and
information which it would be impracticable for the Company to effectively
protect and preserve in the absence of this Section 5 and the disclosure or
misappropriation of which could materially adversely affect the Company.
Accordingly, the Executive agrees:

                                     5.1.1     except in the course of
performing the Executive’s duties provided for in Section 1.1, not at any time,
whether before, during or after the Executive’s employment with the Company, to
divulge to any other entity or person any confidential information acquired by
the Executive concerning the Company’s or its subsidiaries’ or affiliates’
financial affairs or business processes or methods or their research,
development or marketing programs or plans, or any other of its or their trade
secrets. The foregoing prohibitions shall include, without limitation, directly
or indirectly publishing (or causing, participating in, assisting or providing
any statement, opinion or information in connection with the publication of) any
diary, memoir, letter, story, photograph, interview, article, essay, account or
description (whether fictionalized or not) concerning any of the foregoing,
publication being deemed to include any presentation or reproduction of any
written, verbal or visual material in any communication medium, including any
book, magazine, newspaper, theatrical production or movie, or television or
radio programming or commercial. In the event that the Executive is requested or
required to make disclosure of information subject to this Section 5.1.1 under
any court order, subpoena or other judicial process, then, except as prohibited
by law, the Executive will promptly notify the Company, take all reasonable
steps requested by the Company to defend against the compulsory disclosure and
permit the Company to control with

5

--------------------------------------------------------------------------------



 

counsel of its choice any proceeding relating to the compulsory disclosure. The
Executive acknowledges that all information, the disclosure of which is
prohibited by this section, is of a confidential and proprietary character and
of great value to the Company and its subsidiaries and affiliates.  
                               5.1.2     to deliver promptly to the Company on
termination of the Executive’s employment with the Company, or at any time that
the Company may so request, all confidential memoranda, notes, records, reports,
manuals, drawings, software, electronic/digital media records, blueprints and
other documents (and all copies thereof) relating to the Company’s (and its
subsidiaries’ and affiliates’) business and all property associated therewith,
which the Executive may then possess or have under the Executive’s control.

                 5.2     In consideration of the Company’s entering into this
Agreement, the Executive agrees that at all times during the Term and thereafter
for the time period described hereinbelow, the Executive shall not, directly or
indirectly, for Executive or on behalf of or in conjunction with, any other
person, company, partnership, corporation, business, group, or other entity
(each, a “Person”):

                                 5.2.1     until the first anniversary of the
Termination Date, engage in any activity for or on behalf of a Competitor, as
director, employee, shareholder, consultant or otherwise, which is the same as
or similar to activity in which Executive engaged at any time during the last
two (2) years of employment by the Company;

                                 5.2.2     until the second anniversary of the
Termination Date, (i) call upon any Person who is, at such Termination Date,
engaged in activity on behalf of the Company or any subsidiary or affiliate of
the Company for the purpose or with the intent of enticing such Person to cease
such activity on behalf of the Company or such subsidiary or affiliate; or (ii)
solicit, induce, or attempt to induce any customer of the Company to cease doing
business in whole or in part with or through the Company or a subsidiary or
affiliate, or to do business with any Competitor.

                 For purposes of this Agreement, “Competitor” means a person or
entity who or which is engaged in a material line of business conducted by the
Company. For purposes of this Agreement, “a material line of business conducted
by the Company” means an activity of the Company generating gross revenues to
the Company of more than twenty-five million dollars ($25,000,000) in the
immediately preceding fiscal year of the Company.                  5.3     If
the Executive commits a breach or threatens to breach any of the provisions of
Section 5.1 or 5.2 hereof, the Company shall have the right and remedy to have
the provisions of this Agreement specifically enforced by injunction or
otherwise by any court having jurisdiction, it being acknowledged and agreed
that any such breach will cause irreparable injury to the Company in addition to
money damage and that money damages alone will not provide a complete or
adequate remedy to the Company, it being further agreed that such right and
remedy shall be in addition to, and

6

--------------------------------------------------------------------------------



 

not in lieu of, any other rights and remedies available to the Company under law
or in equity.                  5.4     If any of the covenants contained in
Sections 5.1, 5.2 or 5.3, or any part thereof, hereafter are construed to be
invalid or unenforceable, the same shall not affect the remainder of the
covenant or covenants, which shall be given full effect, without regard to the
invalid portions.

                 5.5     The period during which the prohibitions of Section 5.2
are in effect shall be extended by any period or periods during which the
Executive is in violation of Section 5.2.

                 5.6     If any of the covenants contained in Sections 5.1 or
5.2, or any part thereof, are held to be unenforceable, the parties agree that
the court making such determination shall have the power to revise or modify
such provision to make it enforceable to the maximum extent permitted by
applicable law and, in its revised or modified form, said provision shall then
be enforceable.

                 5.7     The parties hereto intend to and hereby confer
jurisdiction to enforce the covenants contained in Sections 5.1, 5.2 and 5.3
upon the courts of any state within the geographical scope of such covenants. In
the event that the courts of any one or more of such states shall hold such
covenants wholly unenforceable by reason of the breadth of such covenants or
otherwise, it is the intention of the parties’ hereto that such determination
not bar or in any way affect the Company’s right to the relief provided above in
the courts of any other states within the geographical scope of such covenants
as to breaches of such covenants in such other respective jurisdictions, the
above covenants as they relate to each state being for this purpose severable
into diverse and independent covenants.

    6. Intellectual Property.                  Notwithstanding and without
limiting the provisions of Section 5, the Company shall be the sole owner of all
the products and proceeds of the Executive’s services hereunder, including, but
not limited to, all materials, ideas, concepts, formats, suggestions,
developments, arrangements, packages, programs and other intellectual properties
that the Executive may acquire, obtain, develop or create in connection with or
during the Term, free and clear of any claims by the Executive (or anyone
claiming under the Executive) of any kind or character whatsoever (other than
the Executive’s right to receive payments hereunder), the Executive shall, at
the request of the Company, execute such assignments, certificates or other
instruments as the Company may from time to time deem necessary or desirable to
evidence, establish, maintain, perfect, protect, enforce or defend its right,
title or interest in or to any such properties.  

7. Indemnification.                   In addition to any rights to
indemnification to which the Executive is entitled under the Company’s charter
and by-laws, to the extent permitted by applicable  

7

--------------------------------------------------------------------------------





law, the Company will indemnify, from the assets of the Company supplemented by
insurance in an amount determined by the Company, the Executive at all times,
during and after the Term, and, to the maximum extent permitted by applicable
law, shall pay the Executive’s expenses (including reasonable attorneys’ fees
and expenses, which shall be paid in advance by the Company as incurred, subject
to recoupment in accordance with applicable law) in connection with any
threatened or actual action, suit or proceeding to which the Executive may be
made a party, brought by any shareholder of the Company directly or derivatively
or by any third party by reason of any act or omission or alleged act or
omission in relation to any affairs of the Company or any subsidiary or
affiliate of the Company of the Executive as an officer, director or employee of
the Company or of any subsidiary or affiliate of the Company. The Company shall
use its best efforts to maintain during the Term and thereafter insurance
coverage sufficient in the determination of the Company to satisfy any
indemnification obligation of the Company arising under this Section 7.

  8.    Notices.

          All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, one day after sent by overnight courier
or three days after mailed first class, postage prepaid, by registered or
certified mail, as follows (or to such other address as either party shall
designate by notice in writing to the other in accordance herewith):

   If to the Company, to:

Foster Wheeler, Inc.
Perryville Corporate Park
Clinton, NJ 08809-4000
Attention: General Counsel

          If to the Executive, to the Executive’s principal residence as
reflected in the records of the Company.

  9.    General.

                 9.1     This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New Jersey applicable to
agreements made between residents thereof and to be performed entirely in New
Jersey.

                 9.2     The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

                 9.3     This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject

8

--------------------------------------------------------------------------------



 

matter hereof including, but not limited to, that certain letter agreement
between the Company and/or its subsidiary and the Executive dated on or about
May 29, 2001. No representation, promise or inducement has been made by either
party that is not embodied in this Agreement, and neither party shall be bound
by or liable for any alleged representation, promise or inducement not so set
forth.                  9.4     This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive, nor may the
Executive pledge, encumber or anticipate any payments or benefits due hereunder,
by operation of law or otherwise. The Company may assign its rights, together
with its obligations, hereunder (i) to any affiliate or (ii) to a third party in
connection with any sale, transfer or other disposition of all or substantially
all of any business to which the Executive’s services are then principally
devoted, provided that no assignment pursuant to clause (ii) shall relieve the
Company from its obligations hereunder to the extent the same are not timely
discharged by such assignee.

                 9.5     The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement or the Term to the
extent necessary to the intended preservation of such rights and obligations.

                 9.6     This Agreement may be amended, modified, superseded,
canceled, renewed or extended and the terms or covenants hereof may be waived,
only by a written instrument executed by both of the parties hereto, or in the
case of a waiver, by the party waiving compliance. The failure of either party
at any time or times to require performance of any provision hereof shall in no
manner affect the right at a later time to enforce the same. No waiver by either
party of the breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.

                 9.7     This Agreement may be executed in two or more
counterparts, each of which shall he deemed to be an original but all of which
together will constitute one and the same instrument.

                 9.8     The parties acknowledge that this Agreement is the
result of arm’s-length negotiations between sophisticated parties each afforded
the opportunity to utilize representation by legal counsel. Each and every
provision of this Agreement shall be construed as though both parties
participated equally in the drafting of same, and any rule of construction that
a document shall be construed against the drafting party shall not be applicable
to this Agreement.

      10.    Dispute Resolution.                    Subject to the rights of the
Company pursuant to Section 5.3 above, any controversy, claim or dispute arising
out of or relating to this Agreement, the breach thereof, or the Executive’s
employment by the Company shall be settled by arbitration

          

9

--------------------------------------------------------------------------------





with three arbitrators. The arbitration will be administered by the American
Arbitration Association in accordance with its National Rules for Resolution of
Employment Disputes. The arbitration proceeding shall be confidential, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction. Any such arbitration shall take place in the Clinton, New
Jersey area, or in any other mutually agreeable location. In the event any
judicial action is necessary to enforce the arbitration provisions of this
Agreement, sole jurisdiction shall be in the federal and state courts, as
applicable, located in New Jersey. Any request for interim injunctive relief or
other provisional remedies or opposition thereto shall not be deemed to be a
waiver or the right or obligation to arbitrate hereunder. The arbitrator shall
have the discretion to award reasonable attorneys’ fees, costs and expenses to
the prevailing party. To the extent a party prevails in any dispute arising out
of this Agreement or any of its terms and provisions, all reasonable costs, fees
and expenses relating to such dispute, including the parties’ reasonable legal
fees, shall be borne by the party not prevailing in the resolution of such
dispute, but only to the extent that the arbitrator or court, as the case may
be, deems reasonable and appropriate given the merits of the claims and defenses
asserted.

11. Free to Contract.

          The Executive represents and warrants to the Company that Executive is
able freely to accept engagement and employment by the Company as described in
this Agreement and that there are no existing agreements, arrangements or
understandings, written or oral, that would prevent Executive from entering into
this Agreement, would prevent Executive or restrict Executive in any way from
rendering services to the Company as provided herein during the Term or would be
breached by the future performance by the Executive of Executive’s duties
hereunder. The Executive also represents and warrants that no fee, charge or
expense of any sort is due from the Company to any third person engaged by the
Executive in connection with Executive’s employment by the Company hereunder,
except as disclosed in this Agreement.

12. Subsidiaries and Affiliates.

          As used herein, the term “subsidiary” shall mean any corporation or
other business entity controlled directly or indirectly by the Company or other
business entity in question, and the term “affiliate” shall mean and include any
corporation or other business entity directly or indirectly controlling,
controlled by or under common control with the Company or other business entity
in question.

10

--------------------------------------------------------------------------------



 

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

  FOSTER WHEELER LTD.



By: /s/ Raymond J. Milchovich
Raymond J. Milchovich
Chairman, President and
Chief Executive Officer


/s/RobertD.Iseman
Robert D. Iseman



11

--------------------------------------------------------------------------------